department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date october tax_exempt_and_government_entities_division release number release date cx uil code org address _ date address alddoress ee person to contact identification_number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court january 201xx certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code ts hereby revoked effective january 20xn our adverse determination was made for the following reasons organizations described in ilr c sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by ilr c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20x'x and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determinaton in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance advocate from the site where the tax_deficiency was determined by calling tel or write or you can contact the taxpayer taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by sunita lough director eo examinations enclosures publication publication notice ce internal_revenue_service department of the treasury date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please cal the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely renee b wells acting director e o examinations enclosures publication publication report of examination letter rev catalog number 34809f f 886-a name of taxpayer org om date 20xx legend explanation of items schedule number or exhibit tax identification_number year period ended december org - organization name xx date revenue_agent revenue_agent issue whether org exemption under sec_501 of the internal_revenue_code should be revoked due to their failure to establish the right to maintain such exemption facts org was granted tax-exempt status under sec_501 of the internal_revenue_code as of january 19xx during the course of the examination numerous attempts were made to contact the organization by mail and telephone the purpose the examination was to determine if any of the members are receiving any form of excess_benefits and whether the operational activities of the organization were in accordance with the guidelines governing organizations exempted under sec_501 of the internal_revenue_code a review of the information_return discloses this organization total revenue for the year ended december 20xx was a chronology sequence of events are listed as follows june 20xx revenue_agent mailed the appointment letter to the address noted on the record for org requesting an examination date of there operational and financial activities february 20xx a second appointment letter was mailed to the address noted on record due to the organization’s inability to respond to the letter mailed june 20xx february 20xx the form_4759 was mailed to the local area postmaster requesting help in verifying whether the address for this organization is correct august 20xx a certified appointment letter was mailed to the address noted on record requesting for an examination in addition a certified form_4759 was mailed to the local area postmaster requesting for help in verifying whether the address for this organization 1s correct note the certified appointment letter was return to the internal_revenue_service stamped unable to forward return to sender the form_4759 was also return to the internal_revenue_service indicating that the organization moved left no forwarding address during the course of the examination several telephone calls were made to the number noted on record per the agent attempts we were informed by the local operator that were not listed at the number on record october 20xx revenue_agent mailed certified letter to the address noted on record for org - november 20xx the certified letter was return stamped not deliverable as addressed unable to forward form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a date explanation of items name of taxpayer org tax identification_number year period ended december 20xx law sec_501 of the code provides for exemption of organizations organized and operated exclusively for charitable purposes and that no part of the earnings_of which inures to the benefit of private shareholders or individuals sec_6033 of the internal_revenue_code of provides that every organization exempted from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income of gross_income receipts and disbursements and shall keep such records render under oath such other oath such statements make such other returns and comply with such rules and regulations as_ the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6033-2 of the federal_income_tax regulations require that every organization which has established its rights to exemption from tax shall submit such additional information as may be required by the internal_revenue_service to further inquire into its exempt status sec_1 c of the federal_income_tax regulations states in part every organization exempt from tax under sec_501 shall keep such permanent books of account records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall keep such books_and_records as required to substantiate the information required by sec_6033 revrul_59_95 1959_1_cb_627 describes an organization previously recognized as exempt when requested a financial statement of its operations the organization was unable to do so due its incomplete records the service concluded that failure or inability to file the required information_return or otherwise to comply with sec_6033 of the code and its implementing regulations may result in termination of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status sec_1_61-1 a of the federal_income_tax regulations states gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either organizational_test or the operational_test it is not exempt reg c -1 a church of visible intelligence that governs the universe v u s cl_ct the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization form 886-a department of the treasury-internal revenue service explanation of items schedule number or exhibit form 886-a date name of taxpayer org tax identification_number year period ended december 20xx whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b iv operational_test sec_1_501_c_3_-1 defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes - - - - - - - - religious charitable scientific testing for public safety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals reg c -1 c provide that an organization is operated exclusively for charitable purposes only if engages primarily in activities that accomplish those purposes in above it is not so operated if more than an insubstantial part of its activities do not further those purpose burden_of_proof the court in 510_us_870 114_sct_197 mem u s cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in 505_f2d_1068 cir ’ the court stated that income_tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct similarly the court cited welch v helvering 190_us_111 and modem cases following its structure that p laintiff thus bears the burden of proving its entitlement to an exemption the tax_court has consistently stated that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power harding hospital inc v united_states of america f2d a f t r 2d ustc taxpayer’s position as of the date of this letter org has not responded to our attempts to conduct an examination of their financial and operational activities government position form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a date explanation of items name of taxpayer org tax identification_number year period ended december 20xx since we have been unable to locate org they have failed to furnish the information necessary to conduct an examination of its financial and operational activities which in turn is used to determine there continuing qualification for tax exempt status organizations seeking to obtain or maintain tax exempt status under sec_501 of the irc must meet two basic tests these organizations must be both organized and operated for c purposes which org failed to demonstrate conclusion based on the above we have determined that your organization has failed the operational_test under sec_501 of the internal_revenue_code therefore org no longer qualifies for tax exempt status effective january 20xx this is the first day of the tax period in which the organization fails to qualify for exemption under sec_501 of the code also as of january 20xx contributions are no longer deductible as charitable_contributions in addition org will be required to file u s_corporation income_tax return form_1120 for all periods subsequent to december 20xx cc form 886-a department of the treasury-internal revenue service
